Exhibit 10.24

AMENDMENT NO. 4 TO NOTE PURCHASE AGREEMENT AND

LIMITED CONSENT

THIS AMENDMENT NO. 4 TO NOTE PURCHASE AGREEMENT AND LIMITED CONSENT (this
“Amendment”) is entered into as of April 26, 2013, by and among KMG CHEMICALS,
INC., a Texas corporation (“KMG Chemicals”), KMG-BERNUTH, INC., a Delaware
corporation (“KMG-Bernuth”), KMG ELECTRONIC CHEMICALS, INC., a Texas corporation
(“KMG ECI” and, together with KMG Chemicals and KMG-Bernuth, collectively, the
“Companies” and each, individually, a “Company”), and the undersigned holders of
Notes (as hereinafter defined).

Recitals

A. The Companies entered into a Note Purchase Agreement dated as of December 31,
2007 (as amended by Amendment No. 1 to Note Purchase Agreement dated as of
March 6, 2009, as amended by Amendment No. 2 to Note Purchase Agreement dated as
of March 18, 2010, as amended by Amendment No. 3 to Note Purchase Agreement
dated as of November 23, 2011, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Note Agreement”),
with the several Purchasers (as defined in the Note Agreement) listed in the
Purchaser Schedule attached thereto, pursuant to which the Companies issued and
sold to such Purchasers the Companies’ 7.43% Senior Secured Notes due
December 31, 2014, in the aggregate principal amount of $20,000,000 (together
with any such promissory notes that may have been issued in substitution or
exchange therefor prior to the date hereof, the “Notes”).

B. The Companies have requested that the holders of Notes consent to an increase
in the maximum principal amount of the Credit Agreement Obligations (as defined
in the Note Agreement) in respect of the Revolving Loans (as defined in the
Credit Agreement (as defined in the Note Agreement)) from $60,000,000 to
$110,000,000, as set forth in this Amendment, and the undersigned holders of
Notes, subject to the terms and conditions set forth herein, are willing to
consent to such increase.

C. The Companies desire to make certain amendments and modifications to the Note
Agreement, as set forth in this Amendment, and the undersigned holders of Notes,
subject to the terms and conditions set forth herein, are willing to agree to
such amendments and modifications.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed to them in the Note Agreement.



--------------------------------------------------------------------------------

2. Amendments to Schedule B (Defined Terms). Schedule B of the Note Agreement is
hereby amended by inserting or restating, as applicable, the following
definitions to read in their entirety as follows:

“Fixed Charge Coverage” means the quotient which is obtained by dividing (a) the
difference of EBIDA for the 12-month period preceding the applicable date, less
Maintenance Capital Expenditures for the 12-month period preceding the
applicable date, less Dividends for the 12-month period preceding the applicable
date, by (b) the sum of Current Maturities of Long-Term Indebtedness as of the
applicable date, plus Interest Expense for the 12-month period preceding the
applicable date.

“Maintenance Capital Expenditures” means, as to any Member of the Company
Consolidated Group, Capital Expenditures incurred to maintain such Person’s
fixed or capital assets to the extent reasonably necessary, consistent with
customary industry standards and past practice, to sustain ongoing current
operations of the Company Consolidated Group.

“Permitted Acquisition” means any Acquisition the total cost of which does not
exceed, on a pro forma basis assuming the closing of the Acquisition, 75% of the
Companies’ combined EBITDA for the four consecutive quarter periods most
recently ended, provided, that the Companies’ combined liquidity (equal to cash
plus the amount of the Unused Revolving Loan Commitment (as defined in the
Credit Agreement as in effect on April 26, 2013)), on a pro forma basis assuming
the closing of the Acquisition, is not less than $25,000,000.00.

3. Amendment to Section 9.13(a) (Maintaining Bank Accounts). Section 9.13(a) of
the Note Agreement is hereby amended by restating it in its entirety to read as
follows:

(a) The Companies shall maintain their principal bank accounts (collectively,
the “Bank Accounts”), including any Deposit Accounts and disbursement accounts
(the “Approved Bank Accounts”), and principal United States domestic treasury
management services, with Wells Fargo Bank, National Association.

4. Amendment to Section 10.12 (Capital Expenditures). Section 10.12 of the Note
Agreement is hereby amended by deleting it in its entirety.

5. Limited Consent. Subject to the terms and conditions set forth herein, and in
reliance upon the representations and warranties of the Companies set forth
herein, the undersigned holders of Notes hereby consent to the execution,
delivery and performance of the Companies’ obligations under the Fourth
Amendment to Amended and Restated Credit Agreement, dated as of April 26, 2013
(the “Credit Agreement Amendment”), among the Companies and the Lender Parties,
including the increase in the maximum principal amount of the Revolving Loans
from $60,000,000 to $110,000,000 and the increase in the Swing Line Commitment
(as defined in the Credit Agreement) available thereunder from $5,000,000 to
$8,000,000 effected thereby, to the extent that such Credit Agreement Amendment
would otherwise violate Section 10.13(f) of the Note Agreement. This consent
shall not be a precedent for any subsequent requested waiver of (or consent
under) this or any other covenant or other provision of the Note Agreement.

 

2



--------------------------------------------------------------------------------

6. Representations and Warranties of the Companies. Each Company hereby
represents and warrants that it is a corporation duly organized and validly
existing in good standing under the laws of its jurisdiction of incorporation,
and is duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each Company has the corporate power and authority to
execute and deliver this Amendment and to perform its obligations under this
Amendment and the Note Agreement as amended hereby. The execution and delivery
by each Company of this Amendment and the performance by each such Company of
its obligations under this Amendment and the Note Agreement as amended hereby
have been duly authorized by all necessary corporate action on the part of each
Company. Each Company has duly executed and delivered this Amendment, and this
Amendment and the Note Agreement as amended hereby constitute the legal, valid
and binding obligations of each Company, enforceable against each such Company
in accordance with its terms.

7. Conditions to Effectiveness. The parties hereto agree that this Amendment and
the consent and amendments to the Note Agreement contained herein shall become
effective, as of the date first written above (the “Effective Date”), upon the
satisfaction of each of the following conditions:

(a) Representations and Warranties. Each of the representations and warranties
made in this Amendment and the other Note Documents shall be true and correct on
and as of the Effective Date as if made on and as of such date, both before and
after giving effect to this Amendment.

(b) No Default or Event of Default. No Default or Event of Default shall exist,
both before and after giving effect to this Amendment.

(c) Execution and Delivery of this Amendment. The holders of Notes shall have
received a copy of this Amendment executed and delivered by the Companies and
the Required Holders.

(d) Credit Agreement Amendment. The holders of Notes shall have received a copy
of the Credit Agreement Amendment executed and delivered by the Companies and
the Lender Parties, which Credit Agreement Amendment shall be in form and
substance satisfactory to the Required Holders.

(e) Intercreditor Agreement Amendment. The holders of Notes shall have received
an amendment to the Intercreditor Agreement executed and delivered by the
parties thereto, which amendment to the Intercreditor Agreement shall be in form
and substance satisfactory to the Required Holders.

8. Miscellaneous.

(a) References to Note Agreement. Upon and after the date of this Amendment,
each reference to the Note Agreement in the Note Agreement, the Notes or any
other instrument or agreement entered into in connection therewith or otherwise
related thereto shall mean and be a reference to the Note Agreement as amended
by this Amendment.

 

3



--------------------------------------------------------------------------------

(b) Ratification and Confirmation. Except as specifically amended herein, the
Note Agreement shall remain in full force and effect, and is hereby ratified and
confirmed.

(c) No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any holder of Notes,
nor, except as expressly provided herein, constitute a waiver or amendment of
any provision of the Note Agreement, any Note or any other instrument or
agreement entered into in connection therewith or otherwise related thereto.

(d) Note Document. This Amendment is a Note Document and all of the provisions
of the Note Agreement that apply to Note Documents apply hereto.

(e) Expenses. Each Company agrees to pay promptly all expenses of the holders of
Notes related to this Amendment and all matters contemplated hereby, including,
without limitation, all fees and expenses of the holders’ special counsel.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK.

(g) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, the parties hereto. Delivery of this Amendment may be made by
telecopy or electronic transmission of a duly executed counterpart copy hereof;
provided that any such delivery by electronic transmission shall be effective
only if transmitted in .pdf format, .tif format or other format in which the
text is not readily modifiable by any recipient thereof.

[The remainder of this page is intentionally left blank; signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

KMG CHEMICALS, INC. By:  

/s/ J. Neal Butler

Name:   J. Neal Butler Title:   President and CEO KMG-BERNUTH, INC. By:  

/s/ J. Neal Butler

Name:   J. Neal Butler Title:   President and CEO KMG ELECTRONIC CHEMICALS, INC.
By:  

/s/ J. Neal Butler

Name:   J. Neal Butler Title:   President and CEO THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA By:  

/s/ Brien Davis

Name:   Brien Davis Title:   Vice President

Signature page to Amendment No. 4 to Note Purchase Agreement and Limited Consent